Citation Nr: 9934452	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-50 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 RO rating decision 
which denied the veteran's claim for a rating in excess of 30 
percent for a service-connected left knee disability.  The 
veteran's current evaluation was assigned effective in 
November 1996, following the termination of a temporary total 
rating for a total knee replacement.  In February 1998, the 
Board remanded the case to the RO for additional evidentiary 
development.  


FINDING OF FACT

The veteran's service-connected left knee replacement was 
previously assigned a temporary total rating for one year 
after implantation of the prosthesis, and the condition is 
now manifested by chronic residuals consisting of severe 
painful motion or weakness of the affected extremity.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a left knee 
replacement have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1973 to July 
1981.  His service medical records show that in March 1974 he 
underwent a left knee meniscectomy.  

In a May 1982 decision, the RO granted service connection for 
postoperative residuals of a left meniscectomy, assigning a 
noncompensable rating.  

In a December 1991 rating decision, the RO assigned a 10 
percent rating for the service-connected left knee 
disability, recharacterized as traumatic arthritis of the 
left knee, status post medial meniscectomy.  

In January 1995, the veteran was admitted to a VA medical 
center for treatment of left knee arthritis, and during the 
admission he underwent a related high tibial osteotomy.

The RO thereafter assigned a temporary total convalescent 
rating from January through March 1995, based on the left 
knee surgery, and the left knee disability was rated 30 
percent effective in April 1995.

VA and private medical records from later in 1995 show 
treatment for the left knee condition, and a possible left 
knee replacement was considered.  Private medical records 
from Ghassem Nejad, M.D. note that in June 1995 the veteran's 
diagnosis was osteoarthritis of the medial compartment of the 
knee.  It was noted that an osteotomy performed in January 
1995 did not alleviate his knee problem.  

In September 1995, the veteran underwent a left total knee 
replacement at Potomac Hospital.  The operation was required 
because of left knee arthritis and was performed by Dr. 
Nejad.  Later outpatient records show treatment, including 
physical therapy, for the postoperative left knee 
replacement.

In a February 1996 rating decision, the RO assigned a 
temporary total rating for the left knee replacement, 
effective from September 1995 through October 1996, in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Effective in November 1996, a 30 percent rating was assigned.

On a September 1996 VA examination, the veteran complained of 
limited motion, swelling, and pain anteriorly of the left 
knee joint.  He claimed that he was unable to exercise or 
run.  He took Tylenol #3 for his pain.  On examination, there 
was bony swelling of the left knee joint.  There were two 
long scars.  There was no tenderness over the joint.  Left 
knee flexion could only be performed up to 95 degrees, as 
compared with right knee flexion to 145 degrees.  There was 
no effusion in the left knee joint.  The diagnosis was left 
total knee replacement, now with limited flexion.  

In an October 1996 rating decision, the RO continued the 
veteran's 30 percent rating for the service-connected left 
knee disability, effective in November 1996.  The veteran 
appealed this decision.  

At a January 1997 hearing at the RO before a hearing officer, 
the veteran testified that the muscles of his left upper leg 
atrophied due to his knee replacement; that the swelling in 
his knee had not gone down; that he used the aid of a cane; 
that he took Tylenol #3 daily for pain; that his range of 
motion after the knee replacement was to 84 degrees [of 
flexion], which was no longer as good as that measured on the 
recent VA examination; that he tried not to stand for long 
periods of time and found that using stairs was difficult and 
walking was restricted; that he had a tendency to fall over 
because his left knee was unstable, so he used a cane; that 
he sat with his left leg extended; and that his job required 
very little walking.

On a January 1997 VA examination for a back condition, muscle 
strength over the left lower extremity could not be tested 
well due to left knee pain.  

Medical records from Albert Ventzek, M.D. show ongoing 
treatment for a left knee disability among other ailments.  
The records show complaints of a swollen left knee and knee 
pain.  In October 1997, there was a complaint of worsening 
knee pain, and it was noted that the veteran had twisted his 
knee while cleaning his shower. 

VA outpatient records show ongoing treatment for a left knee 
disability.  In January 1998, the veteran requested pain 
medication and a knee brace.  An examination revealed that 
his left knee was larger than his right knee.  He had flexion 
to about 90 degrees and full extension.  There was crepitus 
and an area of tenderness distal to the medial joint line.  
The surgical scars were well-healed.  The veteran was 
referred to prosthetics for a left knee brace with hinges.  
In February 1998, there were complaints of left knee swelling 
and pain.  An examination revealed mild effusion and 
tenderness at the medial joint line.  The knee range of 
motion was from 0 degrees of extension to 90 degrees of 
flexion.  There was no laxity.  The assessment was status 
post total knee replacement.  

Private medical records from March 1998 note the left knee 
was swollen and in a brace given by a VA orthopedist.

On a July 1998 VA examination, it was noted that the veteran 
continued to work as an attorney.  He complained of constant 
pain in the left knee which increased after a period of 
exertion such as doing housework.  The veteran also reported 
swelling of the knee.  He indicated he had not fallen since 
he was given a knee brace with hinges.  He said that his 
physical activities were restricted to walking within the 
house and that he no longer cut his grass.  The veteran noted 
that in his supervisory job he had to be up moving about.  He 
said he did not bend his knee excessively when sitting, and 
he used a cane if he was unsure of the terrain that he would 
be walking.  On examination, the veteran walked into the 
examining room with a stiff gait and a suggestion of a limp.  
He carried a walking cane.  The left knee revealed a bony 
enlargement.  The veteran used a knee brace with hinges.  Two 
scars were noted to be well-healed, flat, mobile, and 
nontender.  There was an area of muscle herniation measuring 
6 cm. by 2.5 cm. just lateral to a longitudinal scar over the 
left leg.  There was effusion in the left knee.  There was 
active and passive flexion from 0 degrees to 90 degrees, and 
extension could be performed from 95 degrees to 0 degrees.  
There was a positive anterior drawer test.  The test for 
lateral instability was positive.  The muscle strength of the 
flexors and extensors of the left knee was graded at 4/5.  
Left ankle strength was full.  X-rays of the left knee showed 
the total knee prosthesis was in good position, without 
loosening; some soft tissue swelling was noted.  The 
diagnoses were left total knee replacement with effusion, 
bony deformity, and instability; and muscle herniation.  

VA outpatient records dated in July 1998 indicate a request 
for medication and a new left knee brace.  The assessment was 
arthralgia and brace disrepair.  

A December 1998 report indicates the veteran's left knee was 
then examined by Geraldine Richter, M.D.  He reported he had 
had persistent difficulty with his knee, particularly with 
laxity, in spite of a knee replacement.  An examination 
revealed that the veteran had a 2+ play on lateral stress 
testing and well-healed old scars.  An X-ray of the knee 
showed that the components of the total knee were well-
seated.  The impression was ligamentous laxity post total 
knee.  The doctor noted that as the instability pattern was 
going to be a persistent problem the most viable treatment 
option for the veteran was to utilize the brace for prolonged 
walking.  The doctor recommended the use of medication as 
needed for discomfort and continued use of the brace.  It was 
noted that the veteran had two inches of atrophy of his 
quadriceps on the left side as compared with the right side; 
an exercise program for this problem was recommended.  

On a May 1999 VA examination, there was a complaint of 
constant pains about the left knee with associated swelling.  
The veteran said his knee pain was exaggerated with climbing 
stairs, and he was awakened at night with pains.  On 
examination, the veteran presented with a walking cane and a 
knee orthosis.  He had a left antalgic gait.  There was mild 
diffuse swelling about the left knee.  There was some thigh 
muscle atrophy.  There was full extension and approximately 
95 degrees of flexion, and the motion was painful.  There was 
2+ anterior laxity, with an anterior drawer sign.  There was 
a 2-3+ positive Lachman's test.  There was no redness.  There 
was diffuse anterior medial and popliteal tenderness.  The 
impression was painful left total knee replacement, status 
post severe degenerative arthritis of the left knee.  The 
examiner commented that, as expected, the veteran's pain 
limited his physical functions and that he may experience 
flare ups, with incapacitation varying with the degree of 
increase in his symptoms.  The examiner noted that this could 
not be quantified.  The veteran took Tylenol #3 daily for 
relief of pain.  



II.  Analysis

The veteran contends that his service-connected left knee 
disability is more disabling than 30 percent.  It is noted 
that his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
evaluation is assigned for one year following implantation of 
a prosthetic replacement of a knee joint (the one year period 
begins to run after a one month temporary total convalescent 
rating).  Thereafter, a minimum rating of 30 percent is in 
order, and a knee prosthesis with intermediate degrees of 
residual weakness, pain, or limitation of motion is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A knee 
prosthesis with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrants 
a 60 percent rating. 

Ankylosis of the knee in favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent rating.  Ankylosis of the knee in flexion between 20 
degrees and 45 degrees warrants a 50 percent rating.  
Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Limitation of extension of the leg to 20 degrees is evaluated 
as 30 percent disabling.  Limitation of extension of the leg 
to 30 degrees is evaluated as 40 percent disabling.  
Limitation of extension of the leg to 45 degrees is evaluated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent rating.  Nonunion of the 
tibia and fibula, with loose motion, requiring brace warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

Following the veteran's total left knee replacement in 
September 1995, he was entitled first to a one-month 
temporary total convalescent rating and then a one-year 
temporary total evaluation following implantation of the 
prosthesis, pursuant to 38 C.F.R. §§ 4.30 and 4.71a, Code 
5055.  This temporary total rating expired at the end of 
October 1996.  Effective in November 1996, the RO assigned a 
30 percent rating for the knee replacement, which is the 
minimum rating provided by Code 5055.

The Board will not address intermediate degrees of ratings 
(under analogous Codes 5256, 5261, or 5262) as provided by 
Code 5055, as the Board finds that the veteran's left knee 
replacement meets the criteria for a 60 percent rating under 
Code 5055.

The most relevant medical evidence is dated from 1996 (near 
the time when the temporary total rating under Code 5055 
expired) to 1999, and includes VA and private examination and 
treatment reports.  While left knee findings have varied 
during this period, they generally show that the veteran has 
full knee extension of 0 degrees and limited flexion of about 
90 degrees.  However, as noted at the 1999 VA examination, 
motion is painful.  The veteran has regularly taken 
medication for pain control.  The medical records also show 
he has some left knee swelling and left thigh atrophy.  There 
is left knee instability for which he must use a brace and a 
cane.  An antalgic gait has been noted.  

These and other findings indicate painful left knee motion 
and weakness of the affected extremity.  If there is severe 
painful motion or weakness of the affected extremity, a 60 
percent rating under Code 5055 for the left knee replacement 
is warranted.  While the pertinent medical records contain 
varying accounts of the severity of painful motion and 
weakness, with application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) the Board finds such are severe in 
degree.  Accordingly, the Board concludes that an increased 
rating, to 60 percent, for the left knee replacement is 
warranted.


ORDER

An increased rating, to 60 percent, for a left knee 
disability is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

